          Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 1 of 27




 1   WILMER CUTLER PICKERING                       WILMER CUTLER PICKERING
      HALE AND DORR LLP                              HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                   William F. Lee (pro hac vice)
 3   mark.selwyn@wilmerhale.com                    william.lee@wilmerhale.com
     950 Page Mill Road                            Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94304                           joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                     Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                           timothy.syrett@wilmerhale.com
                                                   60 State Street
 6   WILMER CUTLER PICKERING                       Boston, MA 02109
 7     HALE AND DORR LLP                           Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)             Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)                Additional counsel listed on signature page
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation and Apple Inc.
14                                 UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                      SAN FRANCISCO DIVISION
17   INTEL CORPORATION and APPLE INC.,             Case No. 3:19-cv-07651-EMC
18                      Plaintiffs,
19   v.
                                                   INITIAL JOINT CASE MANAGEMENT
20   FORTRESS INVESTMENT GROUP LLC,                STATEMENT
     FORTRESS CREDIT CO. LLC, UNILOC 2017
21   LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
22   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., DSS
23   TECHNOLOGY MANAGEMENT, INC., IXI
     IP, LLC, and SEVEN NETWORKS, LLC,
24
                        Defendants.
25

26

27

28
      Case No. 3:19-cv-07651-EMC                                   JOINT CASE MANAGEMENT
                                                                               STATEMENT
        Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 2 of 27




 1          Pursuant to Civil Local Rule 16-9 and this Court’s Standing Order, the parties jointly

 2   submit this Joint Case Management Statement and Proposed Order. Counsel for Intel Corporation

 3   (“Intel”) and Apple Inc. (“Apple”) (hereinafter collectively, “Plaintiffs”) and counsel for Fortress

 4   Investment Group LLC (“Fortress”), Fortress Credit Co. LLC (“Fortress Credit”), Uniloc 2017

 5   LLC (“Uniloc 2017”), Uniloc USA, Inc. (“Uniloc USA”), Uniloc Luxembourg S.A.R.L. (“Uniloc

 6   Luxemborg”), VLSI Technology LLC (“VLSI”), INVT SPE LLC (“INVT”), Inventergy Global,

 7   Inc. (“Inventergy”), DSS Technology Management, Inc. (“DSS”), IXI IP, LLC (“IXI IP”), and

 8   Seven Networks, LLC (“Seven Networks”) (hereinafter collectively, “Defendants”) met and

 9   conferred on January 27, 2020.

10     1. Jurisdiction and Service

11          Plaintiffs contend that this Court has subject matter jurisdiction over Plaintiffs’ federal

12   claims pursuant to under 28 U.S.C. §§ 1331 (federal question) and 1337(a) (antitrust). This Court

13   has jurisdiction over the unfair competition claims arising under state law pursuant to 28 U.S.C. §

14   1367(a). No issues exist regarding venue. All named parties have been served, and there are no

15   unresolved issues relating to service of process.

16     2. Facts and Legal Issues

17          a.     Plaintiffs’ Statement

18                 i.      Facts

19          As set forth in their detailed Complaint, Intel and Apple are challenging the Defendants’

20   anticompetitive scheme of acquiring a massive portfolio of patents (including substitute and

21   complementary patents) that purportedly read on electronic devices and components or software

22   therein and processes used to manufacture them, and then using their aggregated portfolio to

23   obtain patent royalties greatly exceeding the value of the alleged inventive contributions of and

24   competitive prices for the patents, including through serial, baseless assertions, if necessary. For

25   example, with the creation of VLSI, Fortress Investment Group has pursued a “Privateering

26   Option” in which patents were transferred from an operating company to VLSI so that they could

27   be asserted in litigation to attempt to obtain a windfall in royalties. As another example, Uniloc

28   entities have sued Apple in 25 infringement actions, without regard to the merits of the assertions.
     Case No. 3:19-cv-07651-EMC                          1                JOINT CASE MANAGEMENT
                                                                                      STATEMENT
        Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 3 of 27




 1   Intel and Apple now face damages demands in the billions of dollars from VLSI and Uniloc,

 2   respectively, in multiple litigations.

 3           Intel and Apple allege that by aggregating a massive portfolio of patents, the Defendants

 4   have changed the dynamics for determining whether to assert a patent and the targets’ available

 5   options for addressing the assertions—with harmful impacts on competition. Intel and Apple

 6   further allege that Defendants have targeted suppliers of high-tech consumer and enterprise

 7   electronic devices and components and software for those devices because they provide attractive

 8   targets for repeated and meritless patent assertions. The scope of Defendants’ aggregation and

 9   their focus on electronics patents enables them to exercise hold-up power by eliminating

10   substitutes and artificially inflating the value of patents with little or no inventive value. To

11   further their anticompetitive scheme, the Defendants have asserted waves of patent lawsuits

12   against their targets without regard for the merits of their claims. Rather than licensing and

13   litigating based on the patent merits, the Defendants exploit volume and repetition, targeting the

14   resolve of the targets. Given the number of patents that the Defendants own or control, the

15   Defendants can serially bring weak patent claims against their targets with the threat of ever more

16   patent assertions and ever more litigation. Faced with this threat, many victims have agreed to

17   settle, rather than to defend the assertions, for amounts that reflect not the alleged merits of the

18   underlying patents but the anticompetitive effectiveness of the Defendants’ model. Thus, through

19   their aggregation, the Defendants foreclose litigation as an economic alternative to licensing

20   patents.

21           Through their conduct—as set out in more detail in the Complaint—the Defendants have

22   harmed competition in the “Electronics Patents Market” in the United States—an antitrust market

23   for patents for high-tech consumer and enterprise electronic devices and components or software

24   therein and processes used to manufacture them. Fortress has market power in the Electronics

25   Patents Market based on the number of patents that Fortress and its patent assertion entities

26   (“PAEs”) have aggregated and Fortress and its PAEs’ methods of asserting those patents. In

27   particular, given the size of the portfolio, it is exceedingly difficult for any potential licensee to

28   meaningfully analyze the patents in the portfolio in a systematic fashion. Thus, the size of the
     Case No. 3:19-cv-07651-EMC                          2                   JOINT CASE MANAGEMENT
                                                                                         STATEMENT
        Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 4 of 27




 1   aggregated portfolio imposes substantial costs for suppliers of electronic devices to design or work

 2   around, no matter the merits of the constituent patents. Moreover, Fortress’s PAEs assert their

 3   patents to read broadly on the accused products in ways that are facially invalid, but that Fortress’s

 4   PAEs claim make it infeasible to design around. In addition, the features of products accused of

 5   infringement by Fortress’s PAEs may be difficult or impossible to modify because of the

 6   extremely high switching costs involved given the investments that have already been made in

 7   product design and production. The supracompetitive licensing returns Fortress’s PAEs have

 8   obtained are direct evidence of market power.

 9          Intel and Apple challenge the Defendants’ conduct as (1) unlawful agreements to restrain

10   competition in patent licensing in violation of Section 1 of the Sherman Act; (2) unlawful asset

11   acquisitions in violation of Section 7 of the Clayton Act; (3) unfair methods of competition in

12   violation of Section 17200 of the Cal. Bus. & Prof. Code; and (4) (by Apple only) attempts to

13   evade their commitments to license their claimed standard-essential patents (“SEPs”) for cellular

14   standards under fair, reasonable, and non-discriminatory (“FRAND”) terms and conditions by

15   transferring these claimed SEPs among these Defendants, and by scheming to have the acquiring

16   parties demand non-FRAND royalties constitutes unfair methods of competition in violation of

17   Section 17200 of the Cal. Bus. & Prof. Code.

18          The factual issues to be decided include, but are not limited to:

19             •   Whether Defendants entered agreements that unreasonably restrained trade and
20                 affected interstate or foreign commerce;

21             •   Whether Defendants engaged in patent acquisitions that may substantially lessen
22                 competition;

23             •   Whether Defendants’ conduct has harmed competition in the licensing of patents for
24                 high-tech consumer and enterprise electronic devices and components or software

25                 therein and processes used to manufacture them and has also caused harm

26                 downstream in sales of electronics devices and components and software for those

27                 devices;

28
     Case No. 3:19-cv-07651-EMC                         3                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
        Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 5 of 27




 1              •   Whether Fortress, Uniloc, INVT, and Inventergy have evaded or attempted to evade
 2                  commitments to license claimed SEPs for cellular standards under FRAND terms

 3                  and conditions by demanding non-FRAND royalties for SEPs;

 4              •   Whether Fortress, Uniloc, INVT, and Inventergy have harmed competition in the
 5                  markets for the functionality for cellular standards that are claimed to be covered by

 6                  their SEPs;

 7              •   Whether Defendants’ conduct has injured Apple and Intel, and if so, in what
 8                  amount.

 9                  ii.     Legal Issues

10         The legal issues to be decided include, but are not limited to:

11              •   Whether Fortress, Uniloc USA, Uniloc Luxembourg, Inventergy, DSS, and IXI IP’s
12                  conduct constitutes an unlawful contract, combination, or conspiracy agreements in

13                  violation of Section 1 of the Sherman Act, 15 U.S.C. § 1;

14              •   Whether Fortress, Uniloc 2017, VLSI, INVT, IXI IP, and Seven Networks’
15                  acquisitions of patents (or interests in patents) are unlawful asset transfers in

16                  violation of Section 7 of the Clayton Act, 15 U.S.C. § 18;

17              •   Whether Defendants’ agreements and patent acquisitions constitute illegal and/or
18                  unfair methods of competition in violation of Section 17200 of the Cal. Bus. & Prof.

19                  Code;

20              •   Whether Fortress, Uniloc, INVT, and Inventergy’s attempts to evade commitments
21                  to license their SEPs on FRAND terms and conditions by constitutes illegal and/or

22                  unfair methods of competition in violation of Section 17200 of the Cal. Bus. & Prof.

23                  Code.

24          Disputed contentions of law regarding specific elements of the causes of action listed

25   above are described in Defendants’ motions to dismiss and Intel and Apple’s briefs opposing those

26   motions.

27

28
     Case No. 3:19-cv-07651-EMC                          4                  JOINT CASE MANAGEMENT
                                                                                        STATEMENT
        Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 6 of 27




 1          b.     Defendants’ Statement

 2                 i.      Facts

 3          The Complaint alleges in conclusory fashion that Fortress and Fortress Credit have

 4   orchestrated a “web” of patent assertion entities (“PAEs”) in order to aggregate “weak patents”

 5   and bring “meritless” patent litigations. Dkt. No. 1 (“Cmplt.”) ¶ 9. None of this is true, and none

 6   of it has anything to do with the antitrust laws or protecting competition.

 7          Defendant Fortress is a leading global investment management firm that offers a range of

 8   alternative investment strategies including credit, real estate, and private equity for institutional

 9   and private investors. In particular, Fortress’s credit business is focused on investing globally,

10   primarily in undervalued assets and illiquid credit investments, including intellectual property.

11   Some of these business strategies involve providing loans to operating companies, where

12   intellectual property serves as the main collateral with such financing, and providing private

13   equity investments that enable inventors, research institutes, universities, and companies to

14   efficiently realize the value of their intellectual property. Without Fortress’s loans and

15   investments, these individuals and organizations would often lack sufficient resources to enforce

16   their Constitutionally-enshrined patent rights.

17          These patents are not “weak,” nor are Defendants’ infringement contentions “meritless,”

18   contrary to Plaintiffs’ conclusory assertions. This is demonstrated by the fact that Defendants

19   have prevailed in inter partes review proceedings, obtained favorable Markman and summary

20   judgment rulings, and survived various other challenges brought by Plaintiffs in the very lawsuits

21   that form the basis of Plaintiffs’ Complaint. Tellingly, despite repeated allegations in their

22   Complaint about “meritless” litigations, see, e.g., Cmplt. ¶¶ 2, 9, 31, 40, 88, 93, 163, 164,

23   Plaintiffs conceded in their Opposition to Defendants’ Joint Motion to Dismiss and Strike

24   Plaintiffs’ Complaint that they are not invoking a sham litigation theory of antitrust liability and

25   instead are complaining only about supposedly anticompetitive patent aggregation. Dkt. No. 136

26   at 29:7-9, 31:4-6. Plaintiffs’ admission that they are not basing their case on a sham litigation

27   theory demonstrates that the bulk of the case pled in their Complaint is irrelevant and without

28   merit. Plaintiffs’ pivoted focus on unlawful patent aggregation is likewise baseless, especially
     Case No. 3:19-cv-07651-EMC                          5                  JOINT CASE MANAGEMENT
                                                                                        STATEMENT
        Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 7 of 27




 1   given that (i) Plaintiffs’ own patent portfolios alone are many times the size of all of Defendants’

 2   portfolios combined, (ii) Plaintiffs make no attempt to plead any facts to support their allegation

 3   that Defendants have market power in the so-called “Electronics Patents Market,” which would

 4   have to be comprised of millions of patents, and (iii) Plaintiffs make no attempt to plead any facts

 5   about Defendants’ purported aggregation of substitute patents.

 6          As set forth in Defendants’ Joint Motion to Dismiss and Strike Plaintiffs’ Complaint

 7   (herein “Motion to Dismiss and Strike”), Dkt. No. 111, the Complaint has nothing to do with

 8   protecting competition. Rather, Plaintiffs’ real complaint is that loans or equity investments from

 9   Fortress-managed investment funds have allowed patent owners to sue Plaintiffs for infringement,

10   when the original inventors and owners might not have been able to withstand the expense of

11   Plaintiffs’ well-known scorched-earth defense tactics and refusals to pay for the technology they

12   are using. There is nothing unlawful about that.

13                 ii.     Legal Issues

14          Plaintiffs assert that certain Defendants’ alleged conduct violates Sherman Act Section 1,

15   Clayton Act Section 7, and California’s unfair competition law, Cal. Bus. & Prof. Code § 17200,

16   et seq. (“UCL”). A threshold legal issue is whether Plaintiffs have stated claims pursuant to

17   Federal Rule of Civil Procedure 12(b)(6), which is the subject of Defendants’ pending Motion to

18   Dismiss and Strike. For the reasons briefly summarized below and numerous others contained in

19   Defendants’ pending Motion to Dismiss and Strike, all of Plaintiffs’ claims fail as a matter of law

20   for multiple independent reasons.

21          No Plausible, Relevant Antitrust Market. Each of Plaintiffs’ antitrust claims requires

22   Plaintiffs to allege a plausible, relevant antitrust market. In order to plead a plausible, relevant

23   antitrust market, Plaintiffs must define their market by identifying the particular product or

24   technology at issue and each of its close economic substitutes. Courts in this district and around

25   the nation routinely dismiss antitrust complaints where the proposed market does not identify the

26   specific goods or technologies and their economic substitutes, or where the proposed market

27   includes goods or technologies that are not economic substitutes. Here, Plaintiffs’ proposed

28   “Electronics Patents Market,” which consists of the entire “market for patents for high-tech
     Case No. 3:19-cv-07651-EMC                          6                  JOINT CASE MANAGEMENT
                                                                                        STATEMENT
        Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 8 of 27




 1   consumer and enterprise electronic devices and components or software therein and processes

 2   used to manufacture them,” (Cmplt. ¶ 156) fails on both counts. Plaintiffs provide no bounds for

 3   their “market,” so it is unclear what it includes and what it excludes. Moreover, what little is

 4   alleged about the market shows that it is enormously overbroad because it includes goods and

 5   technologies that are not substitutes for each other. For instance, just using the names of some of

 6   the “customers” the Complaint identifies, Plaintiffs’ proposed market would include (but not

 7   remotely be limited to): microprocessors, televisions, computers, electronic business databases,

 8   streaming services, e-commerce, smartphones, e-books, nuclear reactor control systems, clock

 9   radios, and semiconductors. Without a proper antitrust market, Plaintiffs’ federal antitrust claims

10   fail, as do the state law claims based on them. Apple also alleges a market consisting of “claimed”

11   standards essential patents. That supposed market suffers from the same infirmities of over-

12   breadth and lack of definition as the Electronics Patents Market. In particular, Apple fails to

13   identify any substitute technologies considered at the time the standard was adopted, a legal

14   prerequisite to pleading their purported claim. Moreover, that market is only relevant to Apple’s

15   unfair competition claim (Count 4).

16          No Antitrust Injury. To state an antitrust claim, Plaintiffs must allege facts showing that

17   they have suffered injury of the type the antitrust laws were intended to prevent, namely injuries

18   resulting from harm to competition. Neither Apple nor Intel alleges that it has suffered this type

19   of injury. For instance, there is no allegation that any of Defendants’ supposed competitors in the

20   “Electronic Patents Market” have been forced out of the market or that anyone has been prevented

21   from entering the market and competing. Nor is there any allegation of price fixing, exclusive

22   dealing, or other such recognized harms to competition. Instead, Plaintiffs make bald assertions of

23   supposed injury to themselves in terms of allegedly “supracompetitive” license fees and litigation

24   costs. However, while the Complaint vaguely refers to “supracompetitive licensing returns”

25   (Cmplt. ¶ 160), it never identifies any such licenses or the parties to them, or what supposedly

26   makes the returns “supracompetitive,” or even alleges that Apple or Intel entered into any such

27   license. Thus, Plaintiffs’ purported antitrust injury boils down to the cost of Apple and Intel

28   having to defend against patent infringement cases brought by some of the Defendants. Id. ¶¶ 2,
     Case No. 3:19-cv-07651-EMC                        7                  JOINT CASE MANAGEMENT
                                                                                      STATEMENT
        Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 9 of 27




 1   9, 31, 40, 88, 163, 176, 178, 181, 185, 191. However, Plaintiffs allege that they are Defendants’

 2   “customers” (id. ¶ 170)—not Defendants’ competitors—so allegedly driving up litigation costs of

 3   Plaintiffs fails to constitute antitrust injury as a matter of law.

 4           Noerr-Pennington. Defendants’ patent infringement lawsuits that Plaintiffs ask this Court

 5   to prejudge as “meritless” (even while the vast majority of them are still pending) constitute First

 6   Amendment-protected petitioning activity. The Complaint’s conclusory assertions of purported

 7   “meritless” and “weak” patents fail as a matter of law to overcome that First Amendment

 8   protection. See Motion to Dismiss and Strike at 24-30. This fundamental failing infects

 9   Plaintiffs’ Section 1 and UCL claims.

10           Failure of Additional Elements. In addition to the failings noted above, Plaintiffs’ claims

11   fail for other reasons. These include but are not limited to: (i) the failure to allege required

12   evidentiary facts of an agreement to unreasonably restrain trade (Sherman Act Section 1 Claim),

13   as all the Complaint alleges are garden variety lending and investment transactions and with no

14   factual allegations of any intent to harm competition; (ii) the failure to allege any basis for

15   concluding that the mere acquisition of patents poses an antitrust problem, as patents provide a

16   lawful monopoly, and their acquisition is expressly permitted (Clayton Section 7 Claim); (iii) the

17   failure to allege any claims against Seven Networks and IXI IP within the applicable limitations

18   period; and (iv) the state law claims are barred by California’s litigation privilege (Cal. Civ. Code

19   § 47), as they attack protected petitioning conduct—namely, the filing of litigation and associated

20   licensing demands. All of these and other failings are discussed more fully in Defendants’

21   pending Motion to Dismiss and Strike.

22           Failures As To DSS. The Complaint’s allegations concerning DSS fail for two additional

23   reasons. First, they were released by a settlement between Intel and DSS that resolved the only

24   underlying litigation involving DSS identified in the Complaint. Second, based on the

25   Complaint’s own allegations, the statute of limitations bars all claims against DSS because they

26   are based on 2014 and early 2015 events. These failings are discussed further in DSS’s

27   Supplemental Brief in support of the Motion To Dismiss and Strike (Dkt. 114).

28
     Case No. 3:19-cv-07651-EMC                           8                JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 10 of 27




 1          Defendants do not believe the case should proceed as explained in their pending Motion to

 2   Dismiss and Strike. However, if the case did proceed, Defendants anticipate that the following

 3   disputed points of law, among others, could arise:

 4         •       Whether certain Defendants’ alleged conduct constitutes an unlawful contract,
                   combination, or conspiracy in violation of Section 1 of the Sherman Act, 15 U.S.C.
 5                 § 1;
 6
           •       Whether certain Defendants’ acquisitions of patents violate Section 7 of the Clayton
 7                 Act, 15 U.S.C. § 18;

 8         •       Whether certain Defendants’ alleged conduct constitutes unfair methods of
                   competition in violation of the California Unfair Competition Law, Cal. Bus. Prof.
 9                 Code § 17200, et seq.;
10
           •       Whether Plaintiffs have suffered cognizable antitrust or other injury;
11
           •       Whether Plaintiffs are entitled to statutory damages, costs, attorneys’ fees, pre- and
12                 post-judgment interest, declaratory relief, equitable relief, and any other relief.;

13         •       All other issues raised in the Motion to Dismiss and Strike.
14     3. Motions
15          On February 4, 2020, Defendants filed a joint motion to dismiss and strike the Complaint
16   and a request for judicial notice in connection with that motion. Defendant DSS filed a
17   supplemental motion to dismiss and strike and a request for judicial notice in connection with that
18   supplemental motion. On March 19, 2020, Intel and Apple filed their oppositions. On April 13,
19   2020, Defendants filed their reply briefs. A hearing on Defendants’ motions is scheduled for June
20   18, 2020.
21          On February 4, 2020, Defendants also filed a motion to stay discovery pending a ruling on
22   Defendants’ motion to dismiss and strike. On March 19, 2020, Intel and Apple filed their
23   statement of non-opposition to the motion to stay. On March 25, 2020, the Court granted
24   Defendants’ motion to stay discovery pending a ruling on Defendants’ motion to dismiss and
25   strike. Dkt. No. 158.
26          Other motions may be filed as the case progresses, and the parties reserve the right to
27   address the same.
28
     Case No. 3:19-cv-07651-EMC                        9                  JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 11 of 27




 1               a. Plaintiffs’ Statement

 2          Apple and Intel may file motions for summary judgment on one or more claims or issues at

 3   the appropriate time.

 4               b. Defendants’ Statement

 5          Defendants reserve the right to file additional motions if the case progresses, including but

 6   not limited to summary judgment motions.

 7     4. Amendment of Pleadings

 8          a.      Plaintiffs’ Statement

 9          Apple and Intel propose that they may amend their pleadings without leave until

10   November 20, 2020. Plaintiffs disagree with Defendants’ statement below. Intel’s voluntary

11   dismissal pursuant to Rule 41(a) of a separate lawsuit has no bearing on whether Plaintiffs should

12   be permitted to amend their pleadings in this action.

13          b.      Defendants’ Statement

14          Defendants believe that discussion of amendments is premature given that the Motion to

15   Dismiss and Strike is still pending. Moreover, Plaintiffs’ deadline to amend as a matter of course

16   has passed. Plaintiffs made the strategic decision not to amend to attempt to address the

17   deficiencies in the Complaint identified by Defendants’ Motion to Dismiss and Strike. In

18   addition, Intel filed a very similar complaint against several of the Defendants, only to dismiss it

19   and refile the Complaint in this action the same day. Compare Dkt. No. 1 with Intel Corporation

20   v. Fortress Investment Group LLC et al., No. 3:19-cv-06856-EJD, Dkt. No. 35. Consequently,

21   Defendants believe that, should the Court address the issue of the deadline to amend the pleadings,

22   Plaintiffs should have no further right to amend the Complaint without leave of Court. Should

23   Plaintiffs later seek to amend, Plaintiffs must demonstrate why any proposed amendment would

24   not be futile given their failure to articulate cognizable claims.

25     5. Evidence Preservation

26          Plaintiffs and Defendants certify that they have reviewed the Guidelines Relating to the

27   Discovery of Electronically Stored Information, and confirm that the parties have met and

28   conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to
     Case No. 3:19-cv-07651-EMC                         10                JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 12 of 27




 1   preserve evidence relevant to the issues reasonably evident in this action. The parties anticipate

 2   that they will submit an ESI Stipulation setting forth their agreements with respect to the

 3   discovery of ESI in this action.

 4     6. Disclosures

 5                 i.      Plaintiffs’ Statement

 6          Plaintiffs are prepared to exchange Rule 26(a)(1) disclosures on June 11, the same day as

 7   the filing of the Joint Case Management Statement. In light of the Court’s order staying discovery

 8   pending a ruling on Defendants’ motion to dismiss and strike (ECF No. 158), however, Plaintiffs

 9   agree that initial disclosures do not need to be exchanged at this time. The Court’s Order staying

10   discovery (ECF No. 158) ends when the Court rules on Defendants’ pending motions, and

11   Plaintiffs therefore propose that initial disclosures be exchanged within 14 days of the Court ruling

12   on Defendants’ motion to dismiss and strike, as set forth in the Court’s March 25 Order.

13                 ii.     Defendants’ Statement

14          Defendants believe that the exchange of initial disclosures is unnecessary at this time,

15   given that Plaintiffs did not oppose Defendants’ motion to stay and a full discovery stay has been

16   entered by the Court. Defendants also disagree with Plaintiffs’ position that the Court’s Order

17   staying discovery (ECF No. 158) will necessarily end when the Court rules on Defendants’

18   pending motions. For example, if the Court grants those motions, Plaintiffs should not be

19   permitted to take discovery and the stay should remain in effect including with respect to initial

20   disclosures. Defendants propose that initial disclosures should be exchanged 14 days after the

21   Court’s order affirmatively lifting the discovery stay issued on March 25, 2020 (ECF No. 158), if

22   and when that occurs.

23     7. Discovery

24          a.     Discovery Taken to Date

25                 i.      Plaintiffs’ Statement

26          Discovery is currently stayed, and neither party has sought discovery to date. Plaintiffs

27   believe there is no need to phase discovery and Defendants have articulated no reason why they

28   believe it is necessary to phase discovery.
     Case No. 3:19-cv-07651-EMC                        11                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 13 of 27




 1                 ii.     Defendants’ Statement

 2          Defendants do not agree that there is no need to phase discovery. Because discovery is

 3   currently stayed while Defendants’ Motion to Dismiss and Strike is pending, any discussion of

 4   phasing discovery is premature. If necessary, Defendants will meet and confer with Plaintiffs

 5   about phasing discovery if and when the stay is lifted.

 6          b.     Scope of Discovery

 7                 i.      Plaintiffs’ Statement

 8          Intel and Apple expect that substantial discovery will be necessary in this case, in part

 9   because of the number of purportedly separate entities owned or controlled by Fortress. Intel and

10   Apple intend to pursue discovery relating to the factual and legal issues set forth herein and in

11   their Complaint, including any amendments thereto. As discussed above, Intel and Apple are

12   challenging the Defendants’ anticompetitive scheme of acquiring a massive portfolio of patents

13   (including substitute and complementary patents) that purportedly read on electronic devices and

14   components or software therein and processes used to manufacture them, and then using their

15   aggregated portfolio for serial assertions to obtain patent royalties greatly exceeding the value of

16   the alleged inventive contributions of and competitive prices for the patents.

17          Among other things, Intel and Apple will need discovery from Defendants and third parties

18   relating to the (1) patents transferred to the Defendants; (2) the terms of those transfers and

19   agreements relating to those transfers; (3) the Defendants’ respective patent enforcement

20   strategies; (4) licenses, settlement agreements, covenants not to sue, and any other agreements

21   under which Defendants have granted or received any rights relating to any of the patents asserted

22   in the litigations identified in the complaint or any other litigation where Defendants have asserted

23   patents in which Fortress has an economic, financial, or ownership interest or an agreement with

24   the Defendant with respect to those patents (“Fortress-backed patents”); (5) offers to license or

25   settle or otherwise grant or receive any rights relating to any Fortress-backed patents; (6)

26   agreements to acquire or sell any rights relating to any of the Fortress-backed patents; (7)

27   agreements (a) between any of the Fortress entities and any of the other Defendants or (b) that

28   otherwise show the relationship(s) between one or more of the Fortress entities and any of the
     Case No. 3:19-cv-07651-EMC                        12                  JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 14 of 27




 1   other Defendants; (8) communications between Defendants relating to any of the above

 2   categories; (9) the Defendants’ rationales and motivations for the conduct; (10) documents

 3   sufficient to show funding arrangements for the assertion (either by litigation or in a pre-litigation

 4   demand) of Fortress-backed patents; (11) the Defendants’ FRAND obligations; and (12) the costs

 5   that Defendants have imposed on third parties.

 6                 ii.    Defendants’ Statement

 7          Defendants believe that the appropriate scope of discovery, if any, should be determined

 8   after the Court rules on the pending Motions to Dismiss and Strike, as the parties cannot determine

 9   what amount of discovery will be necessary given that it is unknown what claims or parties (if

10   any) may remain after the Court rules on the Motions.

11          c.     Modifications to Discovery

12                 i.      Plaintiffs’ Statement

13          Based on the expected scope of discovery, Plaintiffs propose the following:

14          Requests for Production

15          Unlimited

16          Interrogatories

17          Apple and Intel may collectively serve 50 interrogatories on each Defendant. Defendants

18   may collectively serve 50 interrogatories on Apple and 50 interrogatories on Intel.

19          Requests for Admission

20          Unlimited

21          Party Depositions

22          Apple and Intel shall collectively have 185 hours of total fact deposition time of the

23   Defendants collectively (not counting expert depositions) to take the depositions of Defendants’

24   witnesses, including corporate depositions under Fed. R. Civ. P. 30(b)(6) depositions. Defendants

25   shall collectively have 70 hours of total fact deposition time of Apple and Intel collectively (not

26   counting expert depositions) to take the depositions of Apple’s and Intel’s witnesses, including

27   corporate depositions under Fed. R. Civ. P. 30(b)(6) depositions.

28
     Case No. 3:19-cv-07651-EMC                         13                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 15 of 27




 1          Each deposition shall be governed by the one-day, seven-hour limit of Fed. R. Civ. P.

 2   30(d)(1), with each deposition counting at least 3.5 hours. The deposition of any single individual

 3   designated as a corporate witness to testify regarding a deposition topic contained in a deposition

 4   notice served under Fed. R. Civ. P. 30(b)(6) is presumptively limited to seven hours of deposition

 5   testimony for that individual, with each deposition counting at least 3.5 hours. However, if an

 6   individual Fed. R. Civ. P. 30(b)(6) corporate witness is designated by the offering party on

 7   multiple unrelated topics, the deposing party may request a reasonable number of additional

 8   deposition hours, and the offering party shall not unreasonably deny the request.

 9          Non-Party Depositions

10          No limitation, but each party reserves any right it has to object to non-party discovery.

11          Response to Defendants’ Statement

12          Contrary to Defendants’ insinuations, to the extent Plaintiffs’ deposition time proposals are

13   disproportionate, it is in favor of Defendants. There are eleven defendants and only two plaintiffs.

14   Plaintiffs’ proposal permits Defendants to take an average of 35 hours of deposition time per

15   Plaintiff while permitting Plaintiffs only an average of 16.8 hours deposition time per Defendant.

16   Defendants are also simply incorrect that they would be limited under Plaintiffs’ proposal to only

17   10 depositions – to the extent they opted to take depositions that lasted less than 7 hours they

18   would be permitted more than 10 depositions. Plaintiffs respectfully submit that imposing a limit

19   on the number of deposition hours rather than the total number of depositions will encourage each

20   side to take depositions that are no longer than necessary while allowing each side the discovery

21   that it needs. To the extent Defendants are arguing that each side should be permitted no more

22   than 10 depositions total, this would be extremely prejudicial to Plaintiffs as they would not be

23   able to take even a single deposition of every Defendant.

24                 ii.     Defendants’ Statement

25          Defendants disagree with Plaintiffs’ enhanced limits to discovery and believe it is

26   premature to discuss modifications of the discovery rules while discovery is stayed pending

27   Defendants’ Motion to Dismiss and Strike. The parties cannot determine what amount of

28   discovery will be necessary given that it is unknown what claims or parties (if any) may remain
     Case No. 3:19-cv-07651-EMC                        14                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 16 of 27




 1   after the Court rules on the pending Motion to Dismiss and Strike. Moreover, Plaintiffs’ proposals

 2   are disproportionate—e.g., 185 hours of fact deposition time of the Defendants versus 70 hours of

 3   fact deposition time of the Plaintiffs. Under this proposal, Defendants would only be allowed to

 4   take the 10 depositions provided under the default rule, Fed. R. Civ. P. 30(a)(2)(A)(i), whereas

 5   Plaintiffs would get to take more than two-and-half times that amount. And the fact that

 6   Plaintiffs’ proposal permits more deposition time per Plaintiff than per Defendant is irrelevant

 7   given that Plaintiffs are much larger companies who have far more employees than Defendants.

 8          Defendants also disagree that Plaintiffs’ proposal to allocate party depositions by a total

 9   number of hours, as opposed to a total number of depositions as assumed in Rule 30, is reasonable

10   or appropriate. Under this proposal, Plaintiffs would be able to notice and take scores of short

11   depositions, imposing significant burdens of preparation on Defendants and their counsel.

12   Defendants do not believe the Court should vary from the approach found in Rule 26(b)(2) and

13   Rule 30, in which the limit on the number of depositions is based on the deponents, not hours.

14          Defendants propose that the parties meet and confer over the scope of discovery once the

15   Motion to Dismiss and Strike has been decided.

16          d.     Discovery of ESI

17          If and when the discovery stay is lifted, the parties intend to discuss and enter into an ESI

18   stipulation addressing preservation, collection, and production of ESI.

19          e.     Protective Order

20          If and when the discovery stay is lifted, the parties intend to negotiate the scope of a

21   protective order to govern this action.

22          f.     Discovery Disputes

23          None at this time.

24          g.     Service

25          The parties agree that, to the extent possible in light of the volume of the submission, all

26   court filings, discovery, and documents to be served on opposing counsel, to the extent not served

27   through ECF (namely, filings under seal), will be served via email, or if too voluminous, by FTP

28
     Case No. 3:19-cv-07651-EMC                        15                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 17 of 27




 1   or other internet file service, on each of the other parties, and such service shall constitute proper

 2   service under Fed. R. Civ. P. 5(b)(2)(E).

 3            h.     Privilege Logs/Privileged Information

 4                   i.      Plaintiffs’ Statement

 5            The parties are not required to include on their privilege logs any: (1) attorney-client

 6   communications and/or work product regarding prosecution or defense of any of the patent

 7   litigations mentioned in the Complaint or any future patent litigations among any of the parties to

 8   this action after each such suit was or is filed; or (2) attorney-client communications and/or work

 9   product regarding the underlying litigation, including any protected documents that reflect

10   communications between counsel and their respective clients, or work-product documents that

11   reflect work of counsel that were created in anticipation of this litigation, even if created before

12   the filing date of the Complaint. For clarity, the foregoing does not exempt from privilege logging

13   obligations documents that relate to (a) transfer of rights in or licensing of (or potential transfer of

14   rights in or potential licensing of) any patent, (b) the relationships between or among the parties,

15   or (c) anything relating to formation of the parties, even if such documents have some connection

16   to the patent litigations in (1).

17            It is not premature to discuss privilege logging at this time. The scope of the case is

18   unlikely to materially affect the type of responsive privileged material that may be at issue in this

19   case.

20                   ii.     Defendants’ Statement

21            Defendants believe it is premature to discuss privilege logging until the scope of the case

22   (if any) is determined by the Court’s ruling on the Motion to Dismiss and Strike.

23     8. Class Actions

24           This is not a class action.

25     9. Related Cases

26            a.     Plaintiffs’ Statement

27            As Defendants acknowledge, there are no related cases. Intel did not file a motion to relate

28   the instant action to Intel Corporation v. Fortress Investment Group LLC, et al., No. 5:19-cv-
     Case No. 3:19-cv-07651-EMC                         16                  JOINT CASE MANAGEMENT
                                                                                        STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 18 of 27




 1   06856-EJD (N.D. Cal.) (“-6856 Action”). Intel filed an “Administrative Motion to Consider

 2   Whether Cases Should Be Related so that the Court may consider whether this case is related to”

 3   the -6856 Action. Dkt. No. 7 at 1. As Defendants note, Judge Davila found the instant case and -

 4   6856 Action were not related. Dkt. No. 47.

 5          b.     Defendants’ Statement

 6          Defendants are not aware of any related cases as defined under the local rules, but

 7   highlight for the Court two instances in which various parties filed administrative motions to

 8   consider whether the present case (and Intel’s substantially similar prior antitrust case) were

 9   related to other actions. First, Intel filed an administrative motion to consider whether the instant

10   action was related to Intel’s nearly identical prior (and now voluntarily dismissed) antitrust suit

11   against Defendants Fortress, Fortress Credit, VLSI, and DSS before Judge Davila. See Intel

12   Corporation v. Fortress Investment Group LLC et al., No. 3:19-cv-06856-EJD (filed October 21,

13   2019). Intel’s prior antitrust suit asserted a Sherman Act Section 1 claim, a Sherman Act Section

14   2 monopolization claim, a Clayton Act Section 7 unlawful acquisition claim, and a California

15   unfair competition law claim premised largely on the same alleged conduct by the same entities in

16   the instant action. Intel voluntarily dismissed the suit on November 20, 2019, and refiled the

17   present action on the very same day—dropping the monopolization claim, adding Apple as a

18   plaintiff, and naming seven additional Defendants (all of which were mentioned in the prior

19   antitrust suit by way of virtually identical allegations). Defendants Fortress, Fortress Credit, and

20   VLSI filed a response in support of Intel’s administrative motion. Id., Dkt. No. 38. Judge Davila

21   denied Intel’s motion. Id., Dkt. No. 39.

22          Second, in Intel’s prior antitrust action, Defendants Fortress, Fortress Credit, and VLSI

23   filed an administrative motion to relate that action to VLSI’s patent infringement suit against Intel

24   in this District, VLSI Technology LLC. v. Intel Corp., Case No. 5:17-CV-05671-BLF, noting that

25   the merits of the patent infringement suit bore upon Intel’s prior action. See id., Dkt. No. 266.

26   Intel opposed the motion and argued that the legal issues were entirely distinct and that the

27   antitrust claims “do not hinge on the merits outcome of the present action.” See id., Dkt. No. 269

28   at 2:26-27. Judge Freeman denied the administrative motion. See id. Dkt. No. 270.
     Case No. 3:19-cv-07651-EMC                        17                  JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 19 of 27




 1     10. Relief

 2          Plaintiffs’ Complaint contains the following requests for relief:

 3               a. That Defendants’ unlawful conduct be declared a violation of Section 1 of the

 4                  Sherman Act, 15 U.S.C. § 1; Section 7 of the Clayton Act, 15 U.S.C. § 18; and Cal.

 5                  Bus. Prov. Code § 17200, et seq.;

 6               b. That Intel and Apple recover damages against Defendants in an amount to be

 7                  determined and multiplied to the extent provided by law, including under Section 4

 8                  of the Clayton Act;

 9               c. That all contracts or agreements Defendants entered into in violation of the Sherman

10                  Act, Clayton Act, or Cal. Bus. Prov. Code § 17200, et seq. be declared void and the

11                  patents covered by those transfer agreements be transferred back to the transferors;

12               d. That all patents transferred to Defendants in violation of the Sherman Act, Clayton

13                  Act, or Cal. Bus. Prov. Code § 17200, et seq. be declared unenforceable;

14               e. Award Plaintiffs’ injunctive relief under Section 7 of the Clayton Act, 15 U.S.C. §

15                  18;

16               f. Award Plaintiffs’ injunctive relief for their Unfair Competition Law Claim;

17               g. Award to Intel and Apple their costs and expenses associated with this case, together

18                  with interest; and

19               h. Grant such other and further relief as the Court may deem just and proper under the

20                  circumstances.

21          a.      Defendants’ Statement

22          Defendants oppose all forms of relief sought by Plaintiffs and contend that Plaintiffs’

23   claims lack merit and that they are therefore not entitled to any damages. Specifically, Plaintiffs

24   are not entitled to any relief because the Complaint fails to state any claims under Federal Rule of

25   Civil Procedure 12(b)(6). Defendants also seek attorneys’ fees and costs pursuant to California’s

26   Anti-SLAPP statute for all fees and costs incurred in connection with Defendants’ Motion to

27   Dismiss and Strike.

28
     Case No. 3:19-cv-07651-EMC                         18                JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 20 of 27




 1           If any portion of the Complaint survives Defendants’ Motion to Dismiss and Strike,

 2   Defendants reserve the right to assert counterclaims and cross claims, and Defendants may seek to

 3   recover attorneys’ fees and costs expended in the defense of this matter (in addition to those being

 4   sought pursuant to California’s Anti-SLAPP statute).

 5     12. Settlement and ADR

 6           The parties propose private mediation before a mediator to be agreed to by the parties at a

 7   later date.

 8     13. Consent to Magistrate Judge For All Purposes

 9           The parties do not consent to having a magistrate judge conduct all further proceeding

10   including trial and summary judgment.

11     14. Other References

12           The parties do not believe this case is suitable for reference to binding arbitration, a special

13   master, or the Judicial Panel on Multidistrict Litigation.

14     15. Narrowing of Issues

15           a.    Plaintiffs’ Statement

16           At this time, Plaintiffs are unaware of any issues that may be narrowed by agreement or by

17   motion.

18           b.    Defendants’ Statement

19       Defendants respectfully submit that it is premature to consider an agreement to narrow issues

20   for trial or to expedite the presentation of evidence at trial. Plaintiffs’ claims can be dismissed

21   entirely, as set forth in Defendants’ Motion to Dismiss and Strike.

22     16. Expedited Trial Procedure

23           This is not the type of case that can be handled under the Expedited Trial Procedure of

24   General Order No. 64 Attachment A.

25     17. Scheduling

26           a.    Plaintiffs’ Statement

27           Plaintiffs respectfully request that the Court set a schedule consistent with this Court’s

28   Guidelines re Calculation of Trial Time Line:
     Case No. 3:19-cv-07651-EMC                         19                  JOINT CASE MANAGEMENT
                                                                                        STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 21 of 27




 1                                        Event                                 Deadline
 2                Case Management Conference                                 June 18, 2020
 3                Hearing on Motion to Strike                                June 18, 2020
 4                Amendment of Pleadings                                  November 20, 2020

 5                Fact Discovery Deadline                                 December 17, 2020

 6                Designation of Opening Experts with Reports             December 17, 2020
 7
                  Designation of Rebuttal Experts with Reports             January 14, 2021
 8

 9                Expert Discovery Deadline                                February 11, 2021

10                Deadline for Filing Dispositive Motions                  February 11, 2021
11
                  Hearing on Dispositive Motions                            March 18, 2021
12

13                Joint Pretrial Conference Statement and Trial Briefs        May 4, 2021
14
                  Objections                                                 May 14, 2021
15
                  Pre-Trial Conference                                       May 25, 2021
16
                  Trial Date                                                 June 21, 2021
17

18          To the extent the Court agrees with Defendants that a case schedule should be delayed
19   until the Court rules on Defendants’ pending motions to Dismiss and Strike, Plaintiffs respectfully
20   suggest that the Court should set trial for approximately one year from the Court’s ruling.
21   Defendants’ proposed schedule is inconsistent with this Court’s Guidelines.
22          b.     Defendants’ Statement
23          Because the scope of this case depends on what claims (if any) can survive Defendants’
24   pending Motions to Dismiss and Strike, Defendants believe that the Court should defer setting a
25   case schedule until those motions have been decided.
26          In the alternative, Defendants propose the case schedule set forth below. The proposed
27   schedule includes a trial date that is appropriate for this complex, multi-party antitrust action, and
28
     Case No. 3:19-cv-07651-EMC                         20                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 22 of 27




 1   is also consistent with the timeline that the Court recently approved in another complex antitrust

 2   case, Staley et al. v. Gilead Sciences, Inc. et al, 3:19-cv-02573-EMC, Dkt. No. 342.

 3                                    Event                               Deadline
 4                                                              30 days after Court’s whole or
                   Initial disclosures and start of fact
                                                                 partial denial of Defendants’
 5                 discovery
                                                                       motions to dismiss
 6                                                                470 days after start of fact
                   Close of fact discovery
                                                                         discovery
 7
                   Last day for parties to designate experts      90 days after close of fact
 8                 and issue expert reports                               discovery
 9                                                                60 days after issuance of
                   Rebuttal expert reports
                                                                       expert reports
10
                                                                  45 days after issuance of
11                 Reply expert reports
                                                                   rebuttal expert reports
12
                                                                60 days after issuance of reply
                   Close of expert discovery
13                                                                      expert reports

14                 Last day for parties to file dispositive
                   pre-trial motions and objections to           60 days after close of expert
15                 experts (i.e., Daubert and similar                     discovery
                   motions)
16
                                                                  40 days after decision on
17                 Joint Pretrial Conference Statement and
                                                                  summary judgment or as
                   Trial Briefs
                                                                  determined by the Court
18
                                                                  50 days after decision on
19                 Objections                                     summary judgment or as
                                                                  determined by the Court
20
                                                                  60 days after decision on
21                 Pretrial conference                            summary judgment or as
                                                                  determined by the Court
22
                                                                  105 days after decision on
23                 Trial                                           summary judgment or as
24                                                                 determined by the Court

25     18. Trial
26          a.      Plaintiffs’ Statement
27          Apple and Intel have demanded a jury trial for their claims, and expect that a 15-day trial
28   may be required.
     Case No. 3:19-cv-07651-EMC                            21               JOINT CASE MANAGEMENT
                                                                                        STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 23 of 27




 1           b.    Defendants’ Statement

 2       Defendants respectfully submit that it is premature to estimate an expected length of trial at

 3   this time.

 4     19. Disclosure of Non-Party Interested Entities or Persons

 5           The parties have filed Certifications of Interested Persons or Entities pursuant to Civil

 6   Local Rule 3-16.

 7     20. Professional Conduct

 8           All attorneys of record have reviewed the Guidelines for Profession Conduct for the

 9   Northern District of California.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:19-cv-07651-EMC                        22                  JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 24 of 27




 1   Dated: June 11, 2020                   Respectfully submitted,

 2

 3                                          By: /s/ Mark D. Selwyn________
                                               Mark D. Selwyn (SBN 244180)
 4                                             mark.selwyn@wilmerhale.com
                                               WILMER CUTLER PICKERING
 5                                                HALE AND DORR LLP
                                               950 Page Mill Road
 6                                             Pal Alto, CA 94304
                                               Telephone: (650) 858-6000
 7                                             Fax: (650) 585-6100

 8                                                William F. Lee (pro hac vice)
                                                  william.lee@wilmerhale.com
 9                                                WILMER CUTLER PICKERING
                                                    HALE AND DORR LLP
10                                                Joseph J. Mueller (pro hac vice)
                                                  joseph.mueller@wilmerhale.com
11                                                Timothy D. Syrett (pro hac vice)
                                                  timothy.syrett@wilmerhale.com
12                                                60 State Street
                                                  Boston, MA 02109
13                                                Telephone: (617) 526-6000
                                                  Fax: (617) 526-5000
14
                                                  WILMER CUTLER PICKERING
15                                                  HALE AND DORR LLP
                                                  Leon G. Greenfield (pro hac vice)
16                                                leon.greenfield@wilmerhale.com
                                                  Amanda L. Major (pro hac vice)
17                                                amanda.major@wilmerhale.com
                                                  1875 Pennsylvania Avenue N.W.
18                                                Washington, DC 20006
                                                  Telephone: (202) 663-6000
19                                                Fax: (202) 663-6363

20                                                Attorneys for Plaintiffs
                                                  INTEL CORPORATION and APPLE INC.
21

22

23                                       By: /s/ A. Matthew Ashley
                                            A. Matthew Ashley
24                                          Counsel for Defendants
                                            FORTRESS INVESTMENT GROUP LLC,
25                                          FORTRESS CREDIT CO. LLC,
                                            VLSI TECHNOLOGY LLC
26

27                                             /s/ Martin Flumenbaum
                                               Martin Flumenbaum (pro hac vice)
28                                             mflumenbaum@paulweiss.com
     Case No. 3:19-cv-07651-EMC           23                 JOINT CASE MANAGEMENT
                                                                         STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 25 of 27




 1                                             PAUL, WEISS, RIFKIND, WHARTON &
                                               GARRISON LLP
 2                                             1285 Avenue of the Americas
                                               New York, NY 10019-6064
 3                                             Telephone: 212-373-3191
                                               Facsimile: 212-492-0191
 4                                             Counsel for Defendants
                                               FORTRESS INVESTMENT GROUP LLC,
 5                                             FORTRESS CREDIT CO. LLC

 6
                                               /s/ Christopher A. Seidl
 7                                             Christopher A. Seidl (pro hac vice)
                                               CSeidl@RobinsKaplan.com
 8                                             ROBINS KAPLAN LLP
                                               800 LaSalle Avenue, Suite 2800
 9                                             Minneapolis, MN 55402
                                               Telephone: 612 349 8468
10                                             Facsimile: 612 339-4181
                                               Counsel for Defendants
11                                             INVT SPE LLC
                                               INVENTERGY GLOBAL, INC.
12

13                                             /s/ Nathaniel Lipanovich
                                               Nathaniel Lipanovich (Bar No. 292283)
14                                             nlipanovich@thoits.com
                                               THOITS LAW
15                                             400 Main Street, Suite 250
                                               Los Altos, CA 94022
16                                             Telephone: 650 327-4200
                                               Facsimile: 650-325-5572
17                                             Counsel for Defendant
                                               DSS TECHNOLOGY MANAGEMENT, INC.
18

19                                             /s/ Jason D. Cassady
                                               Jason D. Cassady (pro hac vice)
20                                             jcassady@caldwellcc.com
                                               CALDWELL CASSADY & CURRY
21                                             2121 N. Pearl Street, Suite 1200
                                               Dallas, TX 75201
22                                             Telephone: 214 888-4841
                                               Facsimile: 214-888-4849
23                                             Counsel for Defendant
                                               IXI IP, LLC
24

25                                             /s/ James J. Foster
                                               James J. Foster
26                                             jfoster@princelobel.com
                                               PRINCE LOBEL TYE LLP
27                                             One International Place, Suite 3700
                                               Boston, MA 02110
28                                             Telephone: 617 456-8022
     Case No. 3:19-cv-07651-EMC           24                  JOINT CASE MANAGEMENT
                                                                          STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 26 of 27




 1                                             Facsimile: 617 456-8100
                                               Counsel for Defendant
 2                                             UNILOC 2017 LLC

 3
                                               /s/ Daniel. R. Shulman
 4                                             Daniel R. Shulman (pro hac vice)
                                               daniel.shulman@lathropgpm.com
 5                                             Dean C. Eyler (pro hac vice)
                                               dean.eyler@lathropgpm.com
 6                                             LATHROP GPM LLP
                                               500 IDS Center
 7                                             80 South 8th Street
                                               Minneapolis, MN 55402
 8                                             Telephone: 612 632-3335
                                               Facsimile: 612 632-4000
 9                                             Counsel for Defendants
                                               UNILOC LUXEMBOURG S.A.R.L.
10                                             UNILOC USA, INC

11
                                               /s/ Samuel F. Baxter
12                                             Samuel F. Baxter (pro hac vice)
                                               sbaxter@mckoolsmith.com
13                                             John Briody (pro hac vice)
                                               jbriody@mckoolsmith.com
14                                             MCKOOL SMITH
                                               104 East Houston, Suite 100
15                                             Marshall, TX 75670
                                               Telephone: 903 923-9001
16                                             Facsimile: 903 923-9099

17                                             One Manhattan West
                                               395 9th Avenue, 50th Floor
18                                             New York, NY 10001-8603
                                               Telephone: 212.402.9438
19                                             Counsel for DefendantCounsel for Defendant
                                               SEVEN NETWORKS, LLC
20

21

22

23

24

25

26

27

28
     Case No. 3:19-cv-07651-EMC           25                  JOINT CASE MANAGEMENT
                                                                          STATEMENT
       Case 3:19-cv-07651-EMC Document 178 Filed 06/11/20 Page 27 of 27




 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that I caused the foregoing document entitled Joint Case Management

 3   Statement to be filed via the court’s CM/ECF system, which shall send notice to the counsel of

 4   record for the parties.

 5

 6   Dated: June 11, 2020                       Respectfully submitted,

 7

 8                                              By: /s/_Mark D. Selwyn______________________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:19-cv-07651-EMC                      26                JOINT CASE MANAGEMENT
                                                                                   STATEMENT
